SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

804
CA 11-02005
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


DONOVAN HUMPHREY, PLAINTIFF-APPELLANT,

                      V                                          ORDER

EDWARD CAMPANY, ET AL., DEFENDANTS,
AND BEN PENNETTA, DEFENDANT-RESPONDENT.


ATHARI & ASSOCIATES, LLC, UTICA (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SLIWA & LANE, BUFFALO (STANLEY J. SLIWA OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered May 31, 2011 in a personal injury action.
The order, inter alia, granted the motion of defendant Ben Pennetta to
videotape the deposition of plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court